Citation Nr: 1448458	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-03 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for an acquired psychiatric disability, other than PTSD.

3. Entitlement to service connection for a stress fracture of the left ankle.

4. Entitlement to service connection for chronic severe headaches.

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for tinnitus.

7. Entitlement to service connection for bulging and torn discs at L4-L5.

8. Entitlement to service connection for stress fractures of the feet. 

9. Entitlement to an initial compensable rating for right ankle internal derangement prior to August 16, 2012, and a rating in excess of 10 percent thereafter. 

10. Entitlement to a total rating based on individual unemployability due to service-connected benefits (TDIU). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel 


INTRODUCTION

The Veteran had active service from July 1979 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the VARO in San Diego, California. 

The Veteran testified before a Decision Review Officer (DRO) at a May 2009 hearing at the RO. In September 2011 he testified before the undersigned at videoconference hearing. Transcripts have been associated with the file.

At the May 2009 DRO hearing that was reduced to writing by transcription, the Veteran withdrew his appeal for entitlement to service connection for sleep apnea. Therefore, the Board no longer has jurisdiction of that issue, and it is no longer on appeal. 

In November 2011, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for additional development. 

In a September 2012 rating decision, the AMC granted service connection for right ankle internal derangement, previously claimed as stress fractures of the ankles. The September 2012 rating decision and the contemporaneous Supplemental Statement of the Case (SSOC) that followed, did not address the Veteran's claim concerning his other ankle, the left ankle, so that issue remains on appeal as indicated on the title page. That issue will be addressed in the remand that follows. 

The September 2012 rating decision awarded a noncompensable rating for right ankle derangement effective October 19, 2007 and a 10 percent rating effective from August 16, 2012. The Veteran was notified of this staged rating determination in November 2012. See Fenderson v. West, 12 Vet. App. 119 (1999). Review of the VA Virtual file shows that in April 2014, the RO continued a 10 percent rating for the service connected right ankle derangement, after receipt of a new claim in March 2013. It is noteworthy that that new claim presumably submitted by the Veteran or on his behalf is not a part of the claims folder or in the VA virtual file. According to the September 2012 rating decision though the reported new claim was received within one year after notification of the initial rating, so the increased rating issue is considered on appeal and will be addressed in the remand that follows. See Manlincon v. West, 12 Vet. App. 238 (1999). The April 2014 rating decision also denied TDIU which is a derivative of the increased rating claim that remains on appeal as indicated on the title page, which will also be addressed in the following remand. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In this decision, the Board is granting service connection for PTSD, and as reflected on the title page, PTSD is considered a separate issue and distinct from service connection for an acquired psychiatric disability, to include depression. See Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000). 

The issues of service connection for bilateral hearing loss; tinnitus; headaches; an acquired psychiatric disorder, other than PTSD; stress fractures of the feet; a stress fracture of the left ankle; an increased rating for right ankle internal derangement; and TDIU are all REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC). 


FINDINGS OF FACT

1. The Veteran's service treatment records (STRs) along with lay testimony corroborate that he sustained a fall while on ropes during boot camp, injuring his ankle; this must be conceded especially in light of the grant of service connection for derangement of the right ankle based on such service injury. 

2. PTSD has been diagnosed and not withstanding other unverified service stressors, a VA clinician has specified that the Veteran's in-service stressor of falling from a rope and injuring himself during boot camp, on its own and without any other reported stressor, is adequate to meet the criteria in support of a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor. 

3. Bulging and torn discs at L4-L5, diagnosed as herniated discs at L4-S1 and degenerative disc disease at L4-S1, are not shown during service and are first shown many years after service; there is no competent medical evidence establishing a medical nexus between the current bulging and torn discs at L4-L5, and service including claimed back injury sustained in a fall from ropes during boot camp. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for PTSD have been met. 
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2013). 

2. The criteria for entitlement to service connection for bulging and torn discs at L4-L5, headaches, and stress fractures of the feet have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); § 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability). Dingess v. Nicholson, 19 Vet. App. 473 (2006). Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id. 

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board. See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2007 that fully addressed all notice elements and was sent prior to the initial RO decision denying the claims of service connection for an acquired psychiatric disorder including depression and PTSD, headaches, stress fractures of both feet, and bulging discs L4-5. 

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence. It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

VA also has a duty to assist a veteran in the development of claims. This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the Veteran's STRs, VA outpatient and private treatment records. The Veteran submitted treatment records as well as his own statements in support of his claims. 

VA examinations with respect to the issues on appeal were also obtained, most recently in August 2012. 38 C.F.R. § 3.159(c)(4). To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

The Veteran was also afforded a hearing before the undersigned in September 2011. The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Notably, the Veteran was specifically asked about the nature and onset of his claimed disorders, and how they relate to his military service. 

Finally, it is noted that this appeal was remanded by the Board in November 2011 in to verify claimed service stressors, obtain the Veteran's recent VA medical records and his Vocational Rehabilitation records, Social Security Administration (SSA) records, and VA nexus examinations. The Board is now satisfied there was substantial compliance with this Remand. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Regarding requested verification of reported stressors, RO/AMC administrative records from August 2012 show that attempts to verify reported service stressors were unsuccessful. However, the Board is granting service connection for PTSD based on other related factors, and verification of reported stressors is no longer required. RO/AMC administrative records in November 2011 indicate that the Veteran had not filed an application for Vocational Rehabilitation benefits so those records were not available. The Veteran's SSA and recent VA medical records have been obtained and associated with the claims folder. And as mentioned earlier, the Veteran was provided VA examinations that are adequate for rating purposes. Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II. Service Connection Law and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002). 

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). The provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f)(3). 

III. Service Connection for PTSD

It is the Veteran's assertion that he has PTSD that is the result of stressors he was subjected to during service, including surviving a helicopter crash in November or December 1982 when he was with the H&S Co, 1st Lan Spt BN 1st FSSG, at Camp Pendleton. In addition the Veteran reports that while in the Philippines, between August and October 1981 with the Air Naval Gunfire School and the 3rd Marine Division, he witnessed a civilian shooting and he was subjected to gunfire. The Veteran also maintains that during boot camp, he sustained injuries when he fell approximately 25 feet from a rope on an obstacle course.

The Veteran's DD 214, shows that his military occupational specialty was field radio operator. He had 11 months and 25 days foreign service. 

STRs show that from July through October 1979 the Veteran received treatment for ankle and foot problems that began during boot camp. 

VA treatment from July 2007 show the Veteran received treatment for psychiatric problems, including PTSD. In a March 2008 statement, a VA psychologist reported that the Veteran had PTSD due to service stressors of being shot at while overseas and a helicopter crash.

In a March 2008 statement, the Veteran reported that during basic training in August 1979, he fell 25 feet from the top of a rope course, injuring his ankles and feet. 

In July 2009 service comrade statements, it was reported that while in boot camp for the Marines, the Veteran was observed to have sustained a fall from ropes, injuring his back, feet, and ankles. A previous employer of the Veteran reported that the Veteran had complained of feet and back pain that originated in service. 

In August 2012, a VA PTSD examination was performed. The examiner indicated that the claims folder was reviewed. The diagnoses included PTSD, chronic, moderate to severe. It was affirmatively indicated by the examiner that the Veteran had a diagnosis of PTSD that conformed with DSM-IV criteria. Among the several PTSD stressors reported was that in August 1979, while running an obstacle course, the Veteran fell from the top of a ropes (obstacle) course, approximately 25 feet and he landed on his heels. The Veteran reported nightmares of falling and a fear of heights. Among his complaints were depression, loss of motivation, insomnia, hypersomnia, feelings of worthlessness, irritability, nightmares, and a fear of crowds. The examiner stated that the stressor involving the fall from the ropes, met the criteria for support of the PTSD diagnosis. 

In an August 2012 VA medical examination of the ankles, the examiner reviewed the claims folder. The diagnosis was right ankle internal derangement. It was later indicated that the right ankle disorder was at least as likely as not related to the claimed in-service injury. The examiner reported that the Veteran related a story falling a significant distance causing pain to the Veteran's feet, ankles and back. Recent films identified an old injury. It was stated that there was good documentation related to an ankle/heel injury around the time of the claimed boot camp accident.

A rating decision in September 2012 granted the claim of service connection for right ankle derangement. 

Analysis

The Board has reviewed the entire evidentiary record and concludes that service connection for PTSD and only PTSD is warranted here. While the record contains psychiatric diagnoses other than PTSD, this will be addressed in the remand that follows. 

It is the Board's principal responsibility to assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The record shows that the Veteran reported several service stressors associated with his PTSD. It is noted that though that VA has determined that his stressors involving being fired upon in the Philippines and surviving a helicopter crash at Camp Pendleton were not corroborated and remain unverified. As these stressors are not verified or corroborated by probative evidence, a diagnosis of PTSD based upon such unverified stressors cannot serve as the basis to establish service connection. 38 C.F.R. § 3.304(f), 4.125(a). 

It is important to point out though that the Veteran's stressors also include his claim that during boot camp in August 1979 he sustained a fall of approximately 25 feet from a rope obstacle course. STR's indeed confirm that he received treatment for ankle problems during that time frame. In addition, the record includes lay statements from a service comrade attesting to an incident where he witnessed the Veteran's fall from ropes while in boot camp. So here, the Veteran's service stressor of sustaining a fall from ropes is corroborated by lay testimony, his STRs, and is also supported by a VA examiner in 2012. VA has essentially conceded the claimed service stressor related to the fall from ropes during boot camp, since service connection for the right ankle disability was granted in September 2012, based on positive evidence regarding the boot camp fall and ankle injury mentioned by the VA examiner. So here there is extensive credible supporting that the claimed stressor occurred. 38 C.F.R. §§ 3.304(f). 

There is also substantial medical evidence that the Veteran has PTSD in accordance with 38 C.F.R. § 4.125. The Veteran's PTSD was diagnosed and reported upon in the most recent VA PTSD examination in August 2012 by a clinician who also reviewed the claims folder. Also in that August 2012 VA examination, the examiner clearly expressed that there was a link between the Veteran's PTSD symptoms and the in-service stressor of falling from a rope during boot camp. This related stressor was on its own and not associated with the other claimed stressors not verified. 

So it must be concluded that PTSD has been diagnosed, and the Veteran's in- service stressor of falling from a rope and injuring himself during boot camp, on its own and without any other reported stressor, is adequate to meet the criteria in support of a diagnosis of PTSD, and is related to the claimed stressor. The preponderance of the evidence is in favor of the Veteran's claim, and service connection for PTSD has been established. 


IV. Service Connection for Bulging and Torn Discs at L4-L5

The Veteran contends that as a result of a fall from ropes in an obstacle course during boot camp or when he was involved in a helicopter crash, he sustained a back injury resulting in his current bulging and torn discs at L4-L5, so service connection is warranted. 

STRs are entirely negative for complaints, findings, or diagnoses referable to bulging and torn discs at L4-L5 or any other pathology related to the lumbar spine or low back. STRs do show treatment for ankle and feet symptoms, since attributable to a fall from ropes on an obstacle course during boot camp in July or August 1979. 

There are no interim post-service medical records until October 2007. 

In October 2007, post-service VA clinical records show the Veteran received treatment for low back pain. It was reported that he had normal low back pain and an injury to the right lower back after playing tennis over the weekend. An MRI showed an annular tear and disc protusion L4-L5 and small central disc protusion L5-S1. Private medical records in April 2009 show the Veteran sustained an injury to his lower back at work while bending; lumbar strain with sciatica was diagnosed subsequently. 

In July 2009 service comrade statements, it was reported that while in boot camp for the Marines, the Veteran was observed to have sustained a fall from ropes, injuring his back. A previous employer of the Veteran reported that the Veteran had complained of back pain that originated in service. 

At an August 2012 VA medical examination of the back, herniated discs at L4-S1 and degenerative disc disease L4-S1 were diagnosed. The examiner reported that the claims folder had been reviewed. The Veteran's medical history included a report of the Veteran falling 25 feet from a rope during boot camp, resulting in sharp pain to the ankles and lower back. The examiner opined that the claimed (back) condition was less likely than not incurred in or caused by the claimed in-service injury. The examiner stated that the nexus for the claimed conditions technically could be a plausible explanation. However, there were no clinic visits in the STRs for back pain or strain and there were no records prior to 2003 in the claims folder. If back pain had started immediately after the fall to the degree claimed, there would have been X-rays of examinations and none were found. It was mentioned that the Veteran was a physical trainer and weight lifter and those activities are well documented for causing back pain. It was stated that the Veteran had engaged in high level weight training for far more years than his active duty years. The examiner opined that without medical evidence and substantiation of his claim, it was less likely that his conditions were related to active duty and not his physical overuse over many years with weight and physical training. 

Analysis

The Board has considered the entire record and must conclude that the overall evidence weighs against the claim attributing the Veteran's low back disability to service. 

The Veteran has bulging and torn discs at L4-L5, diagnosed as herniated discs at L4-S1 and degenerative disc disease at L4-S1, so there is no dispute of his current low back disability. See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this threshold minimum level of proof of current disability, there can be no valid claim). 

The necessary question to be answered is whether the current bulging and torn discs at L4-L5 or herniated discs at L4-S1 and degenerative disc disease at L4-S1 disabilities, are attributable to the Veteran's military service, including a fall from a rope during boot camp or a helicopter, the occurrence of which is conceded or in a claimed helicopter crash. See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Veteran's fall from a rope during boot camp is conceded. As indicated before, there is no corroboration of a helicopter crash resulting in back injuries. It is critical to point out that the Veteran's STRs are entirely absent for any evidence of a herniated disc at L4-S1, degenerative disc disease at L4-S1, or any other low back pathology for that matter. The post-service record is also absent for any evidence, medical or otherwise of low back pathology until 2007, approximately 24 years after the Veteran's military service. That treatment was in conjunction with an injury playing tennis although normal back pain was mentioned. The absence of complaints or findings related to claimed disabilities for a long period of time after his service, such as here, is a factor weighing against the claim to include any claimed continuity of symptomatology since service. See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability). See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where Veteran had failed to account for lengthy time period between service and initial symptoms of disability).   

In addition, the record contains medical evidence that weighs against the Veteran's back disability claim. In August 2012 a VA examiner opined, after a review of the claims folder, that it was less likely that the Veteran's back disabilities were related to active duty. The opinion was supported by a rationale that considered the lack of medical and imaging findings pertaining to the low back both during and after service and for many years thereafter. As well, the examiner articulated that the Veteran's post-service weight and physical training activities were known for causing back pain. 

The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators. Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994). The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993). Because the opinion is based on correct facts and is supported by rationale, substantial weight must be accorded. The Board notes that there is no medical evidence to the contrary establishing a medical nexus pertaining to the Veteran's back disability and his military service including due to an injury sustained in service. 

The Board has considered the Veteran's lay testimony and statements, as well as lay statements from service comrades regarding an incident where the Veteran fell during boot camp injuring his back. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, residuals of a fall, including sustaining herniated discs at L4-S1 and degenerative disc disease at L4-S1 are outside the realm of common knowledge of a lay person. In this regard, while the Veteran can competently report on his back pain, as well as observed back pain by service comrades, any actual diagnoses of herniated discs at L4-S1 and degenerative disc disease at L4-S1 require medical expertise. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). Again, here there is supporting negative medical evidence indicating that his bulging and torn discs at L4-L5 are not likely due to service. 

In sum, the Board finds that the weight of the competent and probative evidence does not show the Veteran's current bulging and torn discs at L4-L5 are related to his military service, including any claimed service-back injury. Accordingly, service connection for bulging and torn discs at L4-L5, is not warranted. The Board has considered the applicability of the benefit of the doubt doctrine, and as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 






ORDER

Service connection for PTSD is granted.

Service connection for bulging and torn discs at L4-L5 is denied 


REMAND

Although the Board regrets an additional delay, remand is necessary for additional evidentiary development before the Board can adjudicate the remaining claims on appeal. 

A Stress Fracture of the Left Ankle

In November 2011, the Board remanded the claim of service connection for stress fractures of the ankles to obtain a nexus medical examination and opinion. Based on a favorable medical opinion in an August 2012 VA examination, in September 2012, the RO granted service connection for right ankle derangement. It is important to point out though that neither the September 2012 rating decision nor the contemporaneous SSOC addressed the remaining issue of a stress fracture of the left ankle. 

At the August 2012 VA examination, while no left ankle complaints or findings were noted, an X-ray of the left ankle showed a corticated ossic density at the tip of the lateral malleolus, reportedly representing an accessory ossification center or old trauma. Diffuse soft tissue swelling was also noted on examination. Despite the above left ankle pathology that was reported, no left ankle diagnosis was given on mentioned in the examination report. 

Importantly, review of the Veteran's STRs show that on his April 1979 service entrance Report of Medical History, a simple left ankle fracture one year ago was reported. STRs show the Veteran complained of bilateral ankle pain, and note a preexisting left ankle fracture. 

There is a lack of clinical information here on several points regarding the claim of service connection for a left ankle disability claimed as a stress fracture. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). So further clinical information is required to determine if indeed there is a left ankle disability and if so whether it preexisted service and then was aggravated and if not if it is otherwise related to the Veteran's military service. 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.303, 3.306(a). 

An Increased Rating for Right Ankle Internal Derangement and TDIU

As mentioned in the introduction, the claim of service connection for stress fractures of the ankles was on previously on appeal before the Board, and in November 2011 the Board remanded the issue to the AOJ for additional development. In September 2012, the AMC granted service connection for right ankle internal derangement, previously claimed as stress fractures of the ankles, and a noncompensable rating for right ankle derangement was awarded effective October 19, 2007, and then a 10 percent rating from August 16, 2012. 

The VA Virtual file shows that in April 2014, the RO not the AMC continued a 10 percent rating for the service connected right ankle derangement, based on the submission of new claim that was received in March 2013. It is noted that the Veteran's written March 2013 claim identified by the RO as a new claim, is not part of the claims folder or the Virtual file. Further, its receipt is within one year of the AMC determination awarding service connection and noncompensable and then a 10 percent rating for the disability. 38 C.F.R. § 20.302. A Notice of Disagreement (NOD) need not contain any magic words or phrases. See Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002). 

The procedural details of what occurred here are not certain, since the reported March 2013 claim by the Veteran is not associated with either file. However, the Board concludes that the issue of an initial increased rating for right ankle internal derangement must be remanded for the issuance of a Statement of the Case (SOC) and to give the Veteran an opportunity, in response, to also file a Substantive Appeal (VA Form 9 or equivalent statement) to complete the steps necessary to perfect his appeal of the additional claim to the Board. See Manlincon, 12 Vet. App. at 238. 

Also the evaluation of the Veteran's right ankle derangement that is considered on appeal before the Board, has a bearing on the issue of entitlement to TDIU which was denied in the April 2014 rating decision. TDIU is intertwined with the increased rating issue. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) ("[A] request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.").

Service connection for Headaches

In the November 2011 Board remand, among the requested development was for the AMC to obtain a VA medical nexus examination to determine if claimed headaches were related to the Veteran's military service. At an August 2012 VA medical examination for headaches the diagnosis was: Migraine, including migraine variant. The VA examiner later opined that the claimed headache condition was less likely than not incurred in or caused by claimed in-service injury, event, or illness. It was then stated by the examiner at the very end that the Veteran had mental health and substance abuse issues that may have a bearing on his headaches. 

Herein above, the Board granted service connection for PTSD. It is noted that secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation. Allen, supra. To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The issue of secondary service connection, including aggravation of non-service connected disability by a service-connected disability is raised by the record, specifically the August 2012 VA medical examination for headaches. 38 C.F.R. § 3.310. It has not been addressed since service connection for PTSD was just granted by the Board herein. The Board finds that a VA medical opinion is warranted on the question of whether the Veteran's headaches are proximately due to or aggravated by (permanently worsened in severity by) the service-connected PTSD. 

An Acquired Psychiatric Disability, other than PTSD

In the August 2012 VA psychiatric examination, the diagnoses included PTSD and bipolar disorder. It is important to note that the examiner did not address whether the Veteran's bipolar disorder was etiologically related to the Veteran's military service or any of his reported service stressors. Such medical nexus consideration had been requested by the Board in its November 2011 remand. See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board concludes that additional clinical information is required to determine of the Veteran's bipolar disorder is etiologically related to his military service. 

Stress Fractures of the Feet

As indicated above, the issue on appeal before the Board is entitlement to service connection for stress fractures of the feet. VA has conceded that the Veteran fell from a rope during boot camp and sustained injuries to his right ankle which has since been granted service connection. In the August 2012 VA medical examination of the feet the examiner diagnosed plantar fasciitis. The examiner then indicated that the condition of the feet was less likely related to a claimed in-service injury. But in the examiner's rationale that was incorporated references there are limited to plantar fasciitis which is not the issue on appeal. Further, the examiner acknowledges that STRs show the Veteran has stress fractures of the feet. The Board in its November 2011 remand specified that an examiner must address the nature and etiology of the claimed stress fractures the feet and whether they are related to his military service. Stegall, supra. 

Another VA medical opinion is required to determine the nature and etiology of the claimed stress fractures the feet and whether they are related to the Veteran's military service.

Bilateral Hearing loss and Tinnitus

In the November 2011 remand, the Board requested an audiological examination since STRs indicated that the Veteran had reported ear, nose, or throat trouble at his service separation examination. In addition, an August 2009 VA audiological examination contained a nexus opinion but it was not supported by rationale. A VA audiological examination was performed in August 2012. In the report it was noted that the Veteran had indicated that he was a Marine radio man, and in a helicopter, and that he trained around helicopters. Bilateral sensorineural hearing loss was diagnosed. In the supporting rationale, it was opined that the Veteran's bilateral hearing loss was not as likely related to his military service. In the rationale the examiner stated that the Veteran's enlistment hearing examination completed in documented normal hearing acuity in both ears as did the separation examination. It was also determined that the Veteran's tinnitus was less likely related to military noise exposure. Also that there was no tinnitus shown in STRs, and his hearing was normal at service separation. 

It is very important to point out that the VA examiner in the August 2012 report did not consider or address the several STRs that show the Veteran's complaint of hearing loss, including but not limited to his service separation examination report in 1983. Further, it does not appear that the VA examiner considered the Veteran's lay statements regarding in-service noise exposure or a continuity of symptomatology of hearing loss. Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion). Another VA audiological opinion is necessary here to better address the medical and lay evidence presented, and for additional comment on the etiology of the Veteran's bilateral hearing loss and tinnitus and it relationship to the Veteran's military service. 

Accordingly, the case is REMANDED for the following action:

1. After associating with the claims file the Veteran's March 27, 2013 statement construed by the RO as a new claim for benefits including for an increased rating for the service-connected right ankle internal derangement, as indicated in the April 14, 2014 rating decision, provide the Veteran with a Statement of the Case (SOC) as to the issue of entitlement to an initial compensable rating for right ankle internal derangement prior to August 16, 2012, and a rating in excess of 10 percent thereafter, and advise the Veteran of the procedural requirements to continue an appeal as to that issue, which includes a claim for TDIU. If a substantive appeal is timely filed, the perfected issue or issues should be certified to the Board. 

2.  Furnish a 38 C.F.R. § 3.159(b) notice letter to the Veteran addressing his claims, including TDIU and the provisions of 38 C.F.R. § 3.310.

3.  Obtain a supplemental opinion from the VA psychologist who examined the Veteran in August 2012 (or another qualified psychiatrist or psychologist, if necessary) to determine the etiology of the Veteran's bipolar disorder that was diagnosed, and render an opinion indicating whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is etiologically related to service or to the service-connected PTSD.  This opinion must be based upon a claims file review and supported by a detailed rationale in a typewritten report.

4.  Schedule the Veteran for another VA audiological examination for further medical comment on whether it is at least as likely as not (a 50 percent probability) that the Veteran's bilateral sensorineural hearing loss and tinnitus are related or attributable to his military service, or if the bilateral hearing loss initially manifested within the initial post-service year

The entire claims file and a copy of this REMAND must be made available to the examiner rendering this opinion, and it must be noted in the report that the evidence in the claims file has been reviewed.

The examiner must consider the several STRs that show the Veteran's complaints of hearing loss, including but not limited to his service separation examination report in 1983; the Veteran's lay statements regarding in-service noise; and his complaints of hearing loss and tinnitus since service. The VA examiner should remain mindful that lay evidence is potentially competent to support the presence of the claimed disabilities both during and since service, even where not corroborated by contemporaneous medical evidence such as actual treatment records. 
All opinions must be supported by a rationale in a typewritten report.

5.  Then, the Veteran must be afforded a VA physical examination addressing the left ankle, the feet, and headaches.  The examiner must review the entire claims file in conjunction with this examination.  

Left ankle: 

The examiner is asked to provide an opinion responding to the following questions:

(a) Does the Veteran have disability of the left ankle? Keeping in mind that August 2012 X-rays showed a corticated ossic density at the tip of the lateral malleolus, reportedly representing an accessory ossification center or old trauma, and on examination there was diffuse soft tissue swelling.

(b) Assuming he does, or has, a left ankle disability, is there clear and unmistakable evidence this disorder pre-existed his military service? In making this determination, the examiner must include a discussion of all relevant medical history, including STRs show that on his April 1979 service entrance Report of Medical History, a simple left ankle fracture of one year was reported; and he later complained of bilateral ankle pain, and a preexisting left ankle fracture.

(c) If there is clear and unmistakable evidence that a left ankle disorder pre-existed his service, is there also clear and unmistakable evidence indicating this 
pre-existing disorder did NOT permanently or chronically increase in severity during or as a result of his service beyond its natural progression? 

(d) If, instead, it is determined there was no 
pre-existing left ankle disorder (i.e., not satisfaction of this clear and unmistakable evidentiary burden of proof), then a medical nexus opinion also is needed concerning whether it is at least as likely as not (a 50 percent or greater probability) that the current left ankle disorder is related to or the result of the Veteran's military service.

Stress fractures of the feet:

The examiner is requested to determine if the Veteran has stress fractures of the feet, and if so, whether it is at least as likely as not (a 50 percent or greater probability) that the stress fractures of the feet are related to the Veteran's military service, including the claimed fall from a rope during boot camp. The examiner should discuss and comment on the report by the VA examiner in the August 2012 examination of the Veteran's feet that stress fractures were documented in the STR's. 

Headaches: 

An opinion is needed as to whether it is at least as likely as not (a 50 percent or greater probability) that headaches are etiologically related to service, or either caused or aggravated by a service-connected psychiatric disorder.  
The examiner should consider the August 2012 VA examiner's opinion that "he had mental health and substance abuse issues that may have a bearing on his headaches."

All opinions must be supported by a detailed rationale in a typewritten report. 

6. Then readjudicate the claims of service connection for an acquired psychiatric disability, other than PTSD; a stress fracture of the left ankle; chronic severe headaches; bilateral hearing loss; tinnitus; and stress fractures of the feet in light of this and all other additional evidence. The TDIU claim must be adjudicated as well. If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


